Citation Nr: 1622476	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  06-16 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased rating for hypertensive cardiovascular disease, currently rated 30 percent disabling.

2. Entitlement to an increased rating for hypertension, currently rated 10 percent disabling.

3. Entitlement to an increased rating for anxiety reaction with dizziness and dysthymia, rated 30 percent disabling prior to April 18, 2011, 50 percent disabling from April 18, 2011, and 30 percent disabling from May 28, 2013.

4. Entitlement to an increased rating for tension headaches, currently rated 30 percent disabling.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 18, 2011 and from May 28, 2013.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1968 to April 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board denied the claims for increased ratings for anxiety reaction with headaches, dizziness, and dysthymia; hypertensive cardiovascular disease; and hypertension in a July 2010 decision.  The Board also remanded the issue of entitlement to a TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Remand (JMR), in February 2011, the Court remanded the Board's decision for development in compliance with the JMR.  The JMR specifically noted that the issue of entitlement to a TDIU had been remanded by the Board and was not before the Court.

In October 2011, pursuant to the JMR, the Board remanded the claims for increased ratings for anxiety reaction with headaches, dizziness, and dysthymia; hypertensive cardiovascular disease; and hypertension for additional development, to include obtaining outstanding VA treatment records and scheduling a VA examination to determine whether a separate rating for headaches was warranted.  On remand, the RO granted a separate rating for tension headaches, and accordingly, that issue is before the Board for adjudication as part and parcel of the original claim for increased ratings for anxiety reaction.

The Board also observes that pursuant to the July 2010 remand, the development ordered regarding the issue of entitlement to a TDIU has been completed.  In September 2009, the RO granted entitlement to a TDIU from April 18, 2011 to May 28, 2013; however, since the benefit was not granted for the entire pendency of the appeal, the issue is before the Board for adjudication.

The issues of entitlement to increased ratings for hypertensive cardiovascular disease, hypertension, and anxiety reaction with dizziness and dysthymia and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to June 20, 2013, the Veteran had tension headaches with characteristic prostrating attacks occurring on an average of at least once a month.

2. At no time during the pendency of the claim have the Veteran's tension headaches been very frequent completely prostrating prolonged attacks with the severity to produce severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating for service-connected tension headaches have been met from March 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2015).

2. The criteria for a rating in excess of 30 percent for service-connected tension headaches have not been met at any time.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

VA's duty to notify was satisfied by letters issued in March 2005 and February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The duty to assist has also been satisfied as all relevant facts have been properly developed and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service medical records, post-service treatment records, and VA clinical records have been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  The Board observes that in May 2015, the Veteran's representative indicated that the Veteran's conditions on appeal have progressed.  However, the Veteran did not describe how his headaches have progressed and the available evidence does not show that the condition has changed since the most recent VA examination.  The mere passage of time does not, by itself, raise any implication that the condition has increased in severity and as discussed below, the evidence shows the service-connected headaches are stable.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence of increased disability or other evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In September 2015, the RO granted a separate 30 percent rating for headaches associated with anxiety reaction with dizziness and dysthymia, and assigned an effective date of June 20, 2013.  The condition is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that the Veteran's headaches are rated by analogy under the criteria for migraines, Diagnostic Code 8100.  Under this code, a noncompensable rating is assigned for migraines with less frequent attacks than required for a 10 percent rating; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Prior to the award of a separate rating for headaches, the condition was rated as part of anxiety reaction.  The current appeal stems from a claim filed in March 2005.  Therefore, the Board will review the evidence to determine whether a compensable rating for headaches is warranted prior to June 20, 2013 and if a rating in excess of 30 percent is warranted from June 20, 2013.

In his March 2005 claim, the Veteran reported that he had been experiencing headaches more frequently in the past year.  He reported that headaches were triggered with physical exertion.

VA treatment records dated August 2004 show complaint of chronic headaches.  Headaches were not reported during the April 2005 VA psychiatric examination or examination for entitlement to aid and attendance benefits.

In his October 2005 notice of disagreement, the Veteran reported that he developed headaches each morning when reporting for work as a bus monitor.  In correspondence dated March 2006, the Veteran reported that his medications caused serious headaches.  February 2007 treatment records note chronic headaches.

An October 2008 VA treatment record shows complaint of left sided headaches with tenderness.  He rated his pain at an 8 on the pain scale.  He denied nausea and vomiting.  In March and June 2011, the Veteran denied having headaches.

During his December 2011 VA examination, the Veteran reported constant headaches that were not relieved by medications.  The examiner noted a history of mild headaches, sometimes with mild dizzy spells.  The Veteran stated that his headaches were bifrontal in location and dull aching in nature without nausea or phono or photophobia.  The headaches could occur at any time of the day and last up to one-half of the day.  His headaches recurred three to four times a week.  The Veteran had not worked in the prior 6 months and accordingly, had not missed work due to headaches.  He estimated that he had had 30 or more incapacitating headaches.  The examiner found the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  In the remarks section, the examiner noted a history of tension headaches recurring two to three times a week with prostrating attacks several times a month.  However, the examiner found the Veteran's reported history was not supported by the medical records.  Based on his medical records, the examiner found the Veteran's headaches would not prevent employment.

The Veteran had another VA examination in June 2013, which was conducted by the December 2011 examiner.  The examiner indicated that there had been no mention of headaches since the December 2011 VA examination.  The examiner also noted that the Veteran was not being treated for headaches.  The Veteran reported headaches in bifrontal in location and dull aching in nature without nausea or phono or photophobia.  The headaches could occur at any time of day.  The headaches have awakened him from sleep.  The episodes could last up to an entire day and occurred two to four times a week.  The Veteran said he took Lortab for his headaches; however, the examiner noted that this medication was prescribed for back pain.  In the prior 6 months, the Veteran had not worked, so he did not miss time from work due to headaches.  He estimated that he had had 40 to 50 or more incapacitating headaches.  The examiner found that the Veteran had very frequent prostrating and prolonged attacks of non-migraine pain.  In the remarks section, the examiner noted a history of tension headaches recurring two to three times a week with prostrating attacks several times a month.  However, the examiner found the Veteran's reported history was not supported by the medical records.  Based on his medical records, the examiner found the Veteran's headaches would not prevent employment.

Finally, in January 2015, VA treatment records show complaint of headaches two to three times a week.  The Veteran treated them with over-the-counter medication.

Here, the issues are whether a compensable rating is warranted prior to June 20, 2013 and whether a rating in excess of 30 percent is warranted thereafter.  The Board has reviewed the evidence and finds that a 30 percent rating is warranted for the entire pendency of the appeal period.  While the VA examiner did not find that the Veteran had characteristic prostrating attacks of migraine or non-migraine headache pain in December 2011, essentially the same symptoms were reported in June 2013 at which time the examiner found that the Veteran was having characteristic prostrating attacks of non-migraine headache pain.  Thus, the Board finds that the 30 percent rating is warranted for the entire pendency of the claim.

A rating in excess of 30 percent is not warranted because the evidence does not show that the Veteran has had very frequent and completely prostrating and prolonged attacks productive of severe economic inadaptability.  As discussed above, the VA examiner could not find in 2011 or 2013 that the Veteran's reported symptoms were supported by the medical records.  Further, while the Veteran has been treated on a regular basis throughout the pendency of his claim for other service-connected disabilities, he did not report headaches or indicate that his headaches alone were of the severity to result in severe economic inadaptability.  Consequently, the Board cannot find that a rating in excess of 30 percent is warranted at any time during the pendency of the claim.

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's tension headaches are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In summary, a 30 percent rating for headaches is warranted from the date of claim, March 1, 2005 and to this extent, the appeal is granted.  A rating in excess of 30 percent is not warranted at any time.


ORDER

A 30 percent rating for tension headaches is granted from March 1, 2005.

A rating in excess of 30 percent for tension headaches from June 20, 2013 is denied.


REMAND

The Veteran seeks increased ratings for hypertensive cardiovascular disease, hypertension, and anxiety reaction with dizziness and dysthymia.  In March 2015, the Veteran filed a "new" claim for increased ratings for hypertension and anxiety.  In correspondence received in May 2016, the Veteran (through his representative) indicated that his symptoms have progressed.  Treatment records dated since the May 2013 VA examinations show the Veteran's hypertension medication was increased and a notation of tachycardia.  Additionally, he reported chest pain.  See VA treatment records, January and June 2015.  Further, February 2015 VA treatment records indicate that the Veteran's depressive symptoms have worsened.  The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examinations to determine the current nature and severity of his service-connected hypertensive cardiovascular disease, hypertension, and anxiety reaction with dizziness and dysthymia.

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the other claims being remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to TDIU is intertwined with the increased ratings claims because a decision on the latter claims may have an impact on the former claim.  Thus, the claim of entitlement to TDIU must be remanded for the appropriate development, as well as contemporaneous adjudication.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file updated VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected hypertensive cardiovascular disease and hypertension.  Access to the electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

Any necessary diagnostic testing must be conducted and the Veteran's blood pressure readings must be documented.  All pertinent symptomatology and findings must be reported in detail.

The examiner should ensure that the examination report addresses all possible avenues for rating the Veteran under Diagnostic Code 7007; particularly noting whether there have been episodes of acute congestive heart failure; the Veteran's level of METs at which dyspnea, fatigue, angina, dizziness or syncope develop (or an estimation if exercise testing cannot be done or is medically contraindicated); and the ejection fraction percentage.  The examiner should also indicate the extent of functional and industrial impairment due to the Veteran's service-connected heart disabilities and furnish a full description of the effects of the service-connected disabilities on his ordinary activity, which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

All opinions must be supported by rationale

3. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected anxiety reaction with dizziness and dysthymia.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

All appropriate tests and studies must be accomplished and all clinical findings reported in detail.

The examiner should also indicate the extent of functional and industrial impairment due to the Veteran's service-connected anxiety reaction with dizziness and dysthymia and furnish a full description of the effects of the service-connected disability on the Veteran's ordinary activity, which includes employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom.  Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

All opinions must be supported by rationale.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


